Case 1:20-cv-01825-RLY-TAB Document 83 Filed 10/05/20 Page 1 of 2 PageID #: 1193




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA,                           )
                                                 )
                            Plaintiff,           )
                                                 )
                         v.                      )        No. 1:20-cv-01825-RLY-TAB
                                                 )
 CONNIE LAWSON, in her official capacity as )
 Indiana Secretary of State;                     )
 PAUL OKESON,                                    )
 S. ANTHONY LONG,                                )
 SUZANNAH WILSON OVERHOLT, and                   )
 ZACHARY E. KLUTZ, in their official             )
 capacities as members of the Indiana Election )
 Commission;                                     )
 J. BRADLEY KING and                             )
 ANGELA NUSSMEYER, in their official             )
 capacities as co-directors of the Indiana       )
 Election Division; and                          )
 RAY ADLER,                                      )
 PAUL RAUSCH,                                    )
 KEVIN C. SMITH, and                             )
 RANDALL VONDERHEIDE, in their official )
 capacities as county election officials, and as )
 representatives of a class of all members of    )
 Indiana county election boards and boards of )
 elections and registration,                     )
                                                 )
                            Defendants.          )

          ENTRY CORRECTING PRELIMINARY INJUNCTION ORDER

        This court issued its entry in favor of a preliminary injunction on September 22,

 2020. The court issued a standalone preliminary injunction order on September 29, 2020,

 but that order contained a typographical error. It incorrectly stated that court issued its
Case 1:20-cv-01825-RLY-TAB Document 83 Filed 10/05/20 Page 2 of 2 PageID #: 1194




 ruling in favor of a preliminary injunction on July 22, 2020. The correct date of that

 ruling is September 22, 2020.



 SO ORDERED this 5th day of October 2020.



                                                         s/RLY




 Distributed Electronically to Registered Counsel of Record.
